DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

112, the applicant), regards as the invention. In claim 8, on line 1, “print layer” is indefinite since 

it lacks proper antecedent basis. It is suggested that the recitation be changed to -- of the plurality 

print layers --. Correction is required. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over 

Albertson (US 2019/0174849). Albertson discloses a protective glove including a base/substrate 

layer (18) formed from a flexible material having anterior and posterior sides with a grip layer 

(14) with increase coefficient of friction disposed on the anterior side of the base layer, 

subparagraph 19 and as shown in figure 2.  However, Albertson does not show the posterior side 

defining a three dimensional matrix including a plurality of print layers. 

	Subparagraph 29 of Albertson discloses patterns can be printed by 3D printing on the base/substrate layer. Therefore, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the  patterns of Albertson defines a protective layer  can include desired number of print layers on but not limited to a posterior side, metacarpal region, primary finger regions, secondary thumb region adjacent to the primary finger regions,  etc.  for increase tactile or depending on particular application thereof.  
 	With regard to claim 16, subparagraph 20 of Albertson discloses the 3D pattern to have a thickness of at least .25mm. Therefore, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the patterns of Albertson through routine experimatation can have but not limited to at least a thickness in range of 3mm to 19.5 mm, etc. and a density of .30 g/cm3 to .80 g/cm3, etc.  depending on desired level of tactile sensitivity required or end use thereof. 
	




Allowable Subject Matter
5.	Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be 

allowable if rewritten in independent form including all of the limitations of the base claim and 

any intervening claims.


6.	Claim 1 with its dependents thereof are allowable because the prior art does not teach or 

suggest a protective garment adapted to be worn on the hand having a grip layer disposed on a 

first side of a base layer in combination a protective layer on a second side of the base layer 

defined by a three dimensional matrix having a plurality of spaced apart columns extending in a 

first direction and a plurality of rows stacked thereon that extends perpendicular in a second 

direction with a plurality of voids formed between the plurality of rows and the plurality of 

columns in order to have better air circulation when the device is worn.  Further, claim 17 with 

its dependents thereof are allowable because the prior art does not teach or suggest a method of 

making a gloving with a grip layer attached to a palm area of a base layer and printing a three 

dimensional protective layer for a dorsal region of the base layer in combination printing a 

second pattern onto a first pattern such that each of the first and second patterns are different 

from one another. 

 









7.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 

U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to 

include all of the limitations of the base claim and any intervening claims.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


to registered users. To file and manage patent submissions in Patent Center, visit: 

https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 28, 2022						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732